Citation Nr: 1750597	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation prior to January 21, 2015 and to an evaluation in excess of 20 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran had active military service from March 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective June 3, 2010.

Subsequent to the RO's certification of the appeal to the Board, in January 2015 the Veteran submitted a Fully Developed Claim seeking an increased rating for his bilateral hearing loss.  Thereafter, the RO apparently overlooked the fact that the increased rating claim for bilateral hearing loss was already on appeal, and issued a May 2015 rating decision in which it increased the rating for hearing loss to 20 percent, effective January 21, 2015.  The Board remanded this matter in September 2016 for the issuance of a supplemental statement of the case, which was mailed in November 2016.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Veteran indicated that the most recent VA examination, which was conducted in April 2015, does not reflect the current severity of his hearing loss.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The examiner must be provided access to the electronic claims file and he or she should indicate review of the claims file in the examination report.  

All necessary tests should be conducted.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and state the results of the word recognition test, in percentages, using the Maryland CNC test.  

The examiner must fully describe the functional effects caused by a hearing disability in the report.

2. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




